Case 9:18-cv-80176-BB Document 670-1 Entered on FLSD Docket 08/31/2021 Page 1 of 2




                          EXHIBIT 1




                                        1
Case 9:18-cv-80176-BB Document 670-1 Entered on FLSD Docket 08/31/2021 Page 2 of 2




             PROPOSED QUESTION TO INCLUDE IN COURT’S VOIR DIRE
         Please raise your hand if you know anyone with a developmental disability, such as,
  Autism or Asperger’s Syndrome. If yes, please describe.




                                                 2
